Citation Nr: 1717962	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an ovarian cyst disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1988 to October 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

In August 2013 and June 2016 the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a current ovarian cyst disability that is related to any disease or injury in service.


CONCLUSION OF LAW

An ovarian cyst disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an October 2007 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The VLJ who conducted the March 2011 hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran's claim was remanded by the Board in August 2013 and June 2016 to obtain outstanding records and to obtain adequate medical opinions.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran seeks service connection for ovarian cysts.  At her Board hearing in March 2011, she testified that she first had ovarian cysts in service which continued after service.  The Veteran testified that the ovarian cysts cause pain and cramping, and urinary tract infections.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veterans service treatment records include an October 2003 computerized tomography (CT) report which included a diagnosis of "possible ovarian cyst."  

Post-service treatment records include a July 2008 private endovaginal/transabdominal pelvic ultrasound indicating no dominant ovarian cyst.  An October 2008 VA echogram, which was ordered in response to the Veteran's history of abnormal uterine bleeding, showed bilateral ovarian cysts, but was otherwise normal.  

A VA examiner in September 2013 reviewed the Veteran's medical records and referred to the above evidence in his report.  Per the Veteran's self-reported history, she was told by a VA doctor that she had ovarian cysts, but indicated that she had no symptoms related to this diagnosis and had not been treated since her last ultrasound in 2008.  Following examination of the Veteran, the examiner opined that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic ovarian cyst condition or its residuals.  The examiner also noted that a current pelvic ultrasound was negative for an ovarian cyst.  

As noted in the June 2016 remand, the Board pointed out that the VA examiner in September 2013 appeared to base his opinion on the negative findings at the time of the examination, but did not consider whether, based on the 2008 medical evidence, the Veteran had an ovarian cyst disability at any time covered by her claim, which dated back to 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even if the disability subsequently resolves.)  

Accordingly, the Board requested an addendum opinion on this matter.  The examiner opined that there was no objective evidence of any ovarian cyst pathology present during the period that dates back to Oct 2007.  The examiner explained that the 2003 documentation of "possible ovarian cyst" does not constitute a diagnosis in 2003.  The examiner further noted that the September 2008 ultrasound documents there is no ovarian cyst present on that study.  

Notably, with regard to the October 2008 ultrasound finding of "bilateral ovarian cyst," the examiner specifically indicated those types of "cysts" are non-trabecular simple cysts that are part of the normal process of ovulation and menstruation and do not constitute any pathology.  The examiner further explained that the cysts noted in October 2008 are in response to the hormonal variation of the cycle and eventually resolve within 2 weeks after ovulation (hence present on the October 2008 ultrasound but not on the September 2008 ultrasound.  Furthermore, the examiner indicated that the most current ultrasound in 2013 demonstrates no ovarian cyst.  The examiner cited to medical literature which supports the opinion.  

The examiner also found that the record does not establish the presence of any ovarian cyst pathology during active duty service, noting again, that any "possible cyst" which may have been present during service was hormonal in nature and is in response to her menstrual cycles, and are usually asymptomatic. 

In summary, the competent evidence of record shows that the ovarian cysts noted on the October 2008 ultrasound are acute and transitory, and the normal part of a woman's menstrual cycle.  The July 2016 examiner also indicated that any "possible cysts" in service in 2003 would have been this same type of transitory cyst associated with the menstrual cycle.  The examiner explained, in essence, that if the Veteran had a disabling cyst condition, then such cysts would have been shown on the September 2008 and September 2013 ultrasounds.  

The Board is mindful of the Veteran's March 2011 hearing testimony that her ovarian cysts caused pain and cramping; however, the medical evidence of record does not support this assertion.  As noted above, the October 2008 report indicates that the ultrasound was done in response to abnormal uterine bleeding, but the findings from that ultrasound do not indicate that the cysts noted at that time were responsible for any pain or bleeding, and there is no competent evidence suggesting that her cysts, which are a normal process of her menstrual cycle, are symptomatic.  To the contrary, the objective evidence of record shows that ovarian cysts come and go; and, the VA examiner in June 2016 explained that such cysts were a hormonal response, and a normal part of the menstrual cycle.  This opinion was based on sound medical principles.  

While the Veteran is certainly competent to report cramping, pain, and heavy bleeding, she does not possess the requisite medical expertise to provide a competent opinion as to causation as this is not the type of diagnosis capable of lay observation, and no medical professional has attributed these symptoms to a chronic ovarian cyst disorder.  

Accordingly, the Board places greater weight on the opinion on the June 2016 examiner's opinion, and there is no competent medical evidence to the contrary.  The only evidence to support the Veteran's claim is her own belief that she has a chronic ovarian cyst disability; however, as noted above, her opinion as to causation is not competent.  The Board concludes that no such disabling condition manifested by ovarian cysts is found at any time covered by this claim.  





	(CONTINUED ON NEXT PAGE)



In light of the foregoing, the preponderance of the evidence is against the claim and service connection for ovarian cysts is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service Connection for an ovarian cyst disability is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


